TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00239-CV



                                   David E. Shafer, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
             NO. 29,913, HONORABLE ED MAGRE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant David E. Shafer has informed the Court that he no longer wishes to pursue

his appeal because the parties “have entered into an agreement of settlement disposing of all issues,”

and he has filed notice requesting the Court to dismiss the appeal. We construe appellant’s notice

as a motion to dismiss, grant the motion, and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: August 28, 2008